DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-4, 8, 11-14, 18, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin et al. (US 10075551), “Baldwin”.

2.	As per claim 1, Baldwin discloses in accordance with a determination that an input/output (I/O) request of a storage system is received [receiving storage resource request, figure 3], determining a target storage device to which the I/O request is directed [a target cache, figure 2]; in accordance with a determination that the target storage device is a storage device of a first type [a lower-level type device, figure 2], processing the I/O request by accessing a data cache in a memory of the storage system [accessing a lower-level data cache, figure 2]; and in accordance with a determination that the target storage device is a storage device of a second type different from the first type [a higher-level type device, figure 2], processing the I/O request by bypassing the data cache in order to access the target storage device directly [accessing a selected (higher) cache level, abstract], without accessing the data cache [bypassing an inferior (lower) cache level, abstract], the storage device of the second type having an access speed higher than that of the storage device of the first type [a higher-level type device, figure 2].

3.	As per claim 2, Baldwin discloses wherein determining the target storage device comprises: determining whether target data to which the I/O request is directed has an identifier indicating that the target data is stored in the storage device of the second type [indication of the higher-level cache, figure 2]; in accordance with a determination that the target data does not have the identifier, determining that the target storage device is the storage device of the first type [indication of the lower-level cache, figure 2]; and in accordance with a determination that the target data has the identifier, determining that the target storage device is the storage device of the second type.

4.	As per claim 3, Baldwin discloses generating an identifier associated with data in the storage device of the second type to indicate that the data is stored in the storage device of the second type [indication of the higher-level cache, figure 2].

5.	As per claim 4, Baldwin discloses wherein processing the I/O request by accessing the data cache comprises: in accordance with a determination that the I/O request is to read data from the storage device of the first type, searching for the data in the data cache; and in accordance with a determination that the data is found in the data cache, reading the data from the data cache [cached data retrieval, figure 3].

6.	As per claim 8, Baldwin discloses wherein processing the I/O request without accessing the data cache comprises: reading data from or writing data to the storage device of the second type via a memory bus of the storage system [memory busses, figure 1].

7.	As per claims 11-14, 18, and 21, the examiner directs the applicant’s attention to claims rejection above.

8.	As per claim 22, Baldwin discloses wherein the target data to which the I/O request is directed comprises a file [data file management, figure 1]; and wherein the identifier indicating that the target data is stored in the storage device of the second type comprises a flag in an inode of the file [indications of cache levels, figure 2].

9.	As per claim 23, Baldwin discloses wherein the flag indicates that the file was allocated on the storage device of the second type [indications of cache levels, figure 2]. 

10.	As per claim 24, Baldwin discloses wherein the processing of the I/O request in accordance with the determination that the target storage device is a storage device of the second type different from the first type is further performed without performing buffered writes [cache level bypassing, abstract].

11.	As per claim 25, Baldwin discloses wherein data on the target storage device is organized and managed as files [data file management, figure 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US 10075551), “Baldwin”, in view of Bialkowski et al. (US 20050044321), “Bialkowski”.

2.	As per claims 5 and 15, Baldwin disclose wherein processing the I/O request by accessing the data cache comprises: in accordance with a determination that the I/O request is to read data from the storage device of the first type [selecting a cache level, step 340, figure 3], searching for the data in the data cache; and in accordance with a determination that the data is not found in the data cache [cache resource not available, step 350, figure 3], reading the data from the storage device of the first type [reading data from another storage device, step 360, figure 3]. 
	Baldwin does not disclose expressly caching the data in the data cache.
	Bialkowski discloses data caching in the abstract.
	Baldwin and Bialkowski are analogous art because they are from the same field of endeavor of caching.
	It would have been obvious to a person of ordinary skill in the art to modify Baldwin by including the cache miss handling as taught by Bialkowski in the abstract.
	The motivation for doing so would have been to avoid blocking memory requests as expressly taught by Bialkowski in the abstract.

3.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US 10075551), “Baldwin”, in view of Shirota et al. (US 20170228012), “Shirota”.

4.	As per claims 10 and 20, Baldwin discloses the storage device of the second type in figure 2.
	Baldwin does not disclose expressly a 3D XPoint storage device.
	Shirota discloses such device in paragraph 52.
	Baldwin and Shirota are analogous art because they are from the same field of endeavor of storage device management.
	It would have been obvious to a person of ordinary skill in the art to modify Baldwin by including the 3D XPoint storage device as taught by Shirota in paragraph 52.
	The motivation for doing so would have been high speed and large capacity as expressly taught by Shirota in paragraph 52.

Conclusion
A.	Subject Matter Considered Allowable
	Claims 6, 7, 9, 16, 17, 19, and 26 are objected to.
The primary reasons for allowance of claims 6 and 16 in the instant application is the combination with the inclusion in these claims that “wherein processing the I/O request by accessing the data cache comprises: in accordance with a determination that the I/O request is to write an updated version of data to the storage device of the first type, searching for a previous version of the data in the data cache; in accordance with a determination that the previous version is not found in the data cache, caching the updated version in the data cache; and writing the updated version to the storage device of the first type”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claims 7 and 17 in the instant application is the combination with the inclusion in these claims that “wherein processing the I/O request by accessing the data cache comprises: in accordance with a determination that the I/O request is to write an updated version of data to the storage device of the first type, searching for a | previous version of the data in the data cache; in accordance with a determination that the previous version is found in the data cache, replacing the previous version in the data cache with the updated version; and writing the updated version to the storage device of the first type”.  The prior art of record neither anticipates nor renders obvious the above recited combination. 
The primary reasons for allowance of claims 9 and 19 in the instant application is the combination with the inclusion in these claims that “wherein an I/O request directed to the storage device of the second type is initially sent to a file data cache in the memory, wherein the file data cache is also used for caching data associated with the storage device of the first type in the data cache, wherein the file data cache is used only as a functional interface when processing the I/O request directed to the storage device of the second type, and wherein the I/O request directed to the storage device of the second type is subsequently performed on the storage device of the second type without accessing the data cache”.  The prior art of record neither anticipates nor renders obvious the above recited combination. 
The primary reasons for allowance of claim 26 in the instant application is the combination with the inclusion in these claims that “wherein the processing of the I/O request in accordance with the determination that the target storage device is a storage device of the second type different from the first type is further performed by bypassing a block buffer that is communicably coupled to the data cache, in order to access the target storage device directly without accessing the block buffer”.  The prior art of record neither anticipates nor renders obvious the above recited combination. 
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

B.	Claims Rejected
	Claims 1-5, 8, 10-15, 18, and 20-25 are rejected.

C.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138